Title: George Hay to Thomas Jefferson, 25 May 1810
From: Hay, George
To: Jefferson, Thomas


          
            Sir,
            Richmond. 
                     May 25–1810
          
           I received by the last mail, your letter, on the Subject of the Suit brought by Livingston, against you, in relation to the batture. In conformity to the direction, which it communicates, an order has been put upon the record, requiring Security for Costs.
          I take leave to mention to you, that the action brought is in trespass & not in case as you Seem to Suppose: and that the Court in which it is brought is the Circuit & not the district Court.
          As soon as I understood from Mr Wickham, that this Suit was about to be instituted, 
                  I wrote a
			 letter to Mr 
                  Monroe, stating to him in general terms, my opinion of the character and tendency of this prosecution, and requesting him to tender to you my best Services in your defence. This tender, has I
			 presume, by this time, been made, and I beg leave to repeat it now, and to assure you, that the Subject shall receive my most attentive and deliberate consideration. I also mentioned to Mr M. that for the Services, which it may be, in my power to receive render, I would not receive any compensation from you. If the Executive shall think proper to take this business into their own hands, I shall certainly have no objection to receive a fee from the treasury: nor should I object to receive one,
			 from the persons in N. Orleans, who may feel an interest in the question. But as the act which gave birth to this Suit, was performed by you officially, and had no Sort of reference to your private interest, you will have
			 no objection, to 
                  I presume to the tender which has thus been made.
          The declaration has not yet been filed: as Soon as that is done, a copy shall be forwarded to you. In the meantime, you will be pleased to take the trouble to indicate the Several laws, under which the act is to be justified, and to furnish copies of the documents, if there be any, which may throw light upon this Subject. In doing this, no time Should be lost: as the defendants Counsel requiring the utmost exactness on the part of the plaintiff will be probably required to so observe equal exactness themselves—
          With respect to the locality of the action, I cannot now give an opinion. My impression is, that an action will not lie here for a trespass Committed in N. orleans, I will examine this point as Soon as I have a moments leisure.—
          If you find any difficulty in reading this letter you will have the goodness to ascribe it to the necessity under which I am of writing in Court, on my knee, while I am listening to an argument.
          
            I am, with great respect yr mo: ob. Ser.
            
                  Geo: Hay
          
        